SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) August 7, 2007 (formerly Mediquip Holdings, Inc.) (Exact name of registrant as specified in its charter) Nevada 75-2263732 (formerly Delaware) (IRS Employer Identification Number) (State or other jurisdiction of incorporation or organization) 15473 East Freeway Channelview, Texas77530 (Address of principal executive offices) Ronald E. Smith, President Deep Down, Inc. 15473 East Freeway Channelview, Texas77530 (Name and address of agent for service) (281) 862-2201 (Telephone number, including area code of agent for service) Item 2.03 – Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On August 7, 2007 Deep Down, Inc. announced that it has entered into a $6 million secured credit agreement with Prospect Capital Corporation to recapitalize the balance sheet and provide working capital to accelerate development of its corporate growth strategies. The senior debt facility provides for a 4-year term, an annual interest rate of 15.5% with the ability to defer up to 3.0% through a PIK (paid-in-kind) feature, principal payments of $75,000 per quarter beginning September 30, 2008, and a warrant to purchase up to 4,960,585 shares of common stock at an exercise price of $0.507 per share (set on the date the Letter of Intent was executed).The warrant is not exercisable until the two-year anniversary of the financing. Item 9.01. Financial Statements and Exhibits Exhibit APress Release dated August 7, 2007 Exhibit BCredit Agreement dated August 6, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEEP DOWN, INC. By: /s/ Ronald Smith Ronald Smith, President Date: August 7, 2007 Execution Version EXHIBIT A PRESS RELEASE NEWS RELEASE August 7, 2007OTC BB:DPDW DEEP DOWN COMPLETES $6 MILLION FINANCING HOUSTON, TX – August 7, 2007 – Deep Down, Inc. (OTCBB: DPDW) today announced that it has entered into a $6 million secured credit agreement with Prospect Capital Corporation to recapitalize the balance sheet and provide working capital to accelerate development of its corporate growth strategies. “We are pleased to welcome Prospect to our business plan as a financial partner.This relationship is designed to more quickly facilitate our Company’s internal and external corporate growth strategies, in particular acquisitions of complementary businesses,” commented Robert E. Chamberlain, Jr., Deep Down’s chairman. The senior debt facility provides for a 4-year term, an annual interest rate of 15.5% with the ability to defer up to 3.0% through a PIK (paid-in-kind) feature, principal payments of $75,000 per quarter beginning September 30, 2008, and a warrant to purchase up to 4,960,585 shares of common stock at an exercise price of $0.507 per share (set on the date the Letter of Intent was executed).The warrant is not exercisable until the two-year anniversary of the financing. Ron Smith, Deep Down’s president commented, “This is a milestone event for the shareholders of this Company and I could not be more excited about our new relationship with Prospect. I expect this agreement to significantly enhance our growth abilities and accelerate shareholder value.” “We plan to use $1.4 million to redeem $2.8 million of Series E Exchangeable Preferred stock, approximately $940,000 to pay off bank debt, and the balance of net proceeds for working capital, capital expenditures and general corporate purposes,” added Gene Butler, Deep Down’s chief financial officer. About Prospect Capital Corporation Prospect Capital Corporation (www.prospectstreet.com) is a closed-end investment company that lends to and invests in private and microcap public businesses. Prospect Capital's investment objective is to generate both current income and capital appreciation through debt and equity investments. About Deep Down, Inc. Deep Down specializes in the provision of innovative solutions, installation management, engineering services, support services, custom fabrication, and storage management services for the offshore subsea control, umbilical, and pipeline industries. The company fabricates component parts of subsea distribution systems and assemblies that specialize in the development of subsea fields and tie backs. These items include umbilicals, flow lines, distribution systems, pipeline terminations, controls, winches, and launch and retrieval systems, among others. Deep Down provides these services from the initial field conception phase, through manufacturing, site integration testing, installation, topside connections, and the final commissioning of a project.The Company’s ElectroWave subsidiary offers products and services in the fields of electronic monitoring and control systems for the energy, military, and commercial business sectors. ElectroWave designs, manufactures, installs, and commissions integrated PLC and SCADA based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems. The Company’s strategy is to consolidate service providers to the offshore industry, as well as designers and manufacturers of subsea, surface, and offshore rig equipment used by major, independent, and foreign national oil and gas companies in deep-water exploration and production of oil and gas throughout the world.Deep Down’s customers include BP Petroleum, Royal Dutch Shell, Exxon Mobil Corporation, Devon Energy Corporation, Chevron Corporation, Anadarko Petroleum Corporation, Marathon Oil Corporation, Kerr-McGee Corporation, Nexen Inc., BHP, Amerada Hess, Helix, Oceaneering International, Inc., Subsea 7, Inc., Transocean Offshore, Diamond Offshore, Marinette Marine Corporation, Acergy, Veolia Environmental Services, Noble Energy Inc., Aker Kvaerner, Cameron, Oil States, Dril-Quip, Inc., Nexans, Cabett, JDR, and Duco, among others.For further company information, please visit www.deepdowninc.com and www.electrowaveusa.com One of our most important responsibilities is to communicate with shareholders in an open and direct manner.Comments are based on current management expectations, and are considered "forward-looking statements," generally preceded by words such as "plans," "expects," "believes," "anticipates," or "intends."We cannot promise future returns.Our statements reflect our best judgment at the time they are issued, and we disclaim any obligation to update or alter forward-looking statements as the result of new information or future events.Deep Down urges investors to review the risks and uncertainties contained within its filings with the Securities and Exchange Commission. For Further Information Steven Haag, Investor Relations ir@deepdowninc.com 281-862-2201 (O) 281-862-2522 (F) www.deepdowninc.com Houston 3277466v.6 EXHIBIT B CREDIT AGREEMENT DATED AUGUST 6, 2007 CREDIT AGREEMENT $6,000,000 Dated as of August 6, 2007 by and among DEEP DOWN, INC., as Borrower, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Lenders, and PROSPECT CAPITAL CORPORATION, as Agent Deep Down IncCredit Agreement v6.DOC Houston 3277466v.6 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1 Section 1.02 Terms Generally 15 Section 1.03 Accounting and Other Terms 15 Section 1.04 Time References 15 ARTICLE II THE LOANS 15 Section 2.01 Commitments 15 Section 2.02 Making the Loans 16 Section 2.03 Repayment of Loans; Evidence of Debt 16 Section 2.04 Interest 17 Section 2.05 Reduction of Commitment; Prepayment of Loans 18 Section 2.06 Structuring Fee 19 Section 2.07 Taxes 19 ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION 20 Section 3.01 Payments; Computations, Statements and Debt Service Reserve Account 20 Section 3.02 Sharing of Payments, Etc 21 Section 3.03 Apportionment of Payments 21 ARTICLE IV CONDITIONS TO LOANS 22 Section 4.01 Conditions Precedent to Effectiveness 22 ARTICLE V REPRESENTATIONS AND WARRANTIES 25 Section 5.01 Organization, Good Standing, Etc 25 Section 5.02 Authorization, Etc 25 Section 5.03 Governmental Approvals 26 Section 5.04 Enforceability of Loan Documents 26 Section 5.05 Capitalization; Subsidiaries. 26 Section 5.06 Litigation; Commercial Tort Claims 26 Section 5.07 Financial Condition. 26 Section 5.08 Compliance with Law, Etc 27 Section 5.09 ERISA 27 Section 5.10 Taxes, Etc 27 Section 5.11 Regulations T, U and X 28 Section 5.12 Nature of Business 28 Section 5.13 Adverse Agreements, Etc 28 Section 5.14 Permits, Etc 28 Section 5.15 Properties. 28 Section 5.16 Full Disclosure 29 Section 5.17 Operating Lease Obligations 29 Section 5.18 Environmental Matters 29 Section 5.19 Insurance 30 Section 5.20 Use of Proceeds 30 Section 5.21 Solvency 30 Section 5.22 Location of Bank Accounts 30 Section 5.23 Material Contracts 30 Section 5.24 Investment Company Act 30 Section 5.25 Employee and Labor Matters 30 Section 5.26 Customers and Suppliers 31 Section 5.27 No Bankruptcy Filing 31 Section 5.28 Casualty Events 31 Section 5.29 Organizational Information 31 Section 5.30 Equipment 31 Section 5.31 Locations of Collateral 31 Section 5.32 Security Interests 31 Section 5.33 Schedules 32 Section 5.34 Representations and Warranties in Documents; No Default 32 Section 5.35 Reliance 32 Section 5.36 Brokers 32 Section 5.37 Use of Loans 32 ARTICLE VI AFFIRMATIVE COVENANTS 32 Section 6.01 Reporting Requirements 33 Section 6.02 Additional Guaranties and Collateral Security 35 Section 6.03 Compliance with Laws, Etc 36 Section 6.04 Preservation of Existence, Etc 36 Section 6.05 Keeping of Records and Books of Account 36 Section 6.06 Inspection Rights 36 Section 6.07 Maintenance of Properties, Etc 36 Section 6.08 Maintenance of Insurance 36 Section 6.09 Obtaining of Permits, Etc 37 Section 6.10 Environmental 37 Section 6.11 Further Assurances 37 Section 6.12 Change in Collateral; Collateral Records 38 Section 6.13 Landlord Waivers; Collateral Access Agreements 38 Section 6.14 Subordination 38 Section 6.15 Fiscal Year 38 Section 6.16 Key Man Life Insurance 38 Section 6.17 Agent Observers. 38 Section 6.18 Management 39 Section 6.19 Budget 39 Section 6.20 Material Contracts 39 Section 6.21 Right of First Refusal 39 Section 6.22 Amegy Factoring Agreement 40 Section 6.23 Properties 40 ARTICLE VII Negative Covenants 40 Section 7.01 Liens, Etc 40 Section 7.02 Fundamental Changes; Dispositions 40 Section 7.03 Change in Nature of Business 41 Section 7.04 Loans, Advances, Investments, Etc 41 Section 7.05 Lease Obligations 41 Section 7.06 Restricted Payments 41 Section 7.07 Federal Reserve Regulations; Use of Proceeds 42 Section 7.08 Transactions with Affiliates 42 Section 7.09 Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries 42 Section 7.10 Capital Stock 42 Section 7.11 Modifications of Indebtedness, Organizational Documents and Certain Other Agreements; Etc 42 Section 7.12 Investment Company Act of 1940 43 Section 7.13 Compromise of Accounts Receivable 43 Section 7.14 ERISA 43 Section 7.15 Environmental 44 Section 7.16 Certain Agreements; Permits; Authorizations 44 Section 7.17 Corporate Status 44 Section 7.18 General and Administrative Costs 44 Section 7.19 Indebtedness 44 ARTICLE VIIIFinancial Covenants 44 Section 8.01 Debt/EBITDA 44 Section 8.02 Interest Coverage 44 Section 8.03 Free Cash Flow Coverage 45 Section 8.04 EBITDA 45 ARTICLE IX OPERATING ACCOUNT 45 Section 9.01 Operating Account 45 ARTICLE X EVENTS OF DEFAULT 46 Section 10.01 Events of Default 46 Section 10.02 Remedies. 49 ARTICLE XI AGENT 49 Section 11.01 Appointment 49 Section 11.02 Nature of Duties 50 Section 11.03 Rights, Exculpation, Etc 50 Section 11.04 Reliance 51 Section 11.05 Indemnification 51 Section 11.06 Agent Individually 52 Section 11.07 Successor Agent 52 Section 11.08 Collateral Matters 52 Section 11.09 Agency for Perfection 53 ARTICLE XII MISCELLANEOUS 54 Section 12.01 Notices, Etc. 54 Section 12.02 Amendments, Etc 55 Section 12.03 No Waiver; Remedies, Etc 55 Section 12.04 Expenses; Taxes; Attorneys’ Fees 55 Section 12.05 Right of Set-off 56 Section 12.06 Severability 56 Section 12.07 Assignments and Participations 57 Section 12.08 Counterparts 59 Section 12.09 GOVERNING LAW 59 Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE 59 Section 12.11 WAIVER OF JURY TRIAL, ETC 60 Section 12.12 No Party Deemed Drafter 60 Section 12.13 Reinstatement; Certain Payments 61 Section 12.14 Indemnification 61 Section 12.15 Records 62 Section 12.16 Binding Effect 62 Section 12.17 Interest 62 Section 12.18 Confidentiality 63 Section 12.19 Integration 64 Section 12.20 Waiver 64 Section 12.21 Joint and Several Nature of Obligation 64 Schedule 1.01(A) Lenders and Lenders’ Commitments Schedule 1.01(B) Equipment Schedule 2.03 Amortization Schedule 5.05 Capitalization Schedule 5.06 Litigation; Commercial Tort Claims Schedule 5.09 ERISA Schedule 5.15 Real Property Schedule 5.17 Operating Lease Obligations Schedule 5.18 Environmental Matters Schedule 5.19 Insurance Schedule 5.20 Use of Proceeds Schedule 5.22 Bank Accounts Schedule 5.23 Material Contracts Schedule 5.29 Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of Business; Chief Executive Office; FEIN Schedule 5.31 Collateral Locations Schedule 5.36 Brokers Schedule 7.04 Permitted Investments Exhibit A Form of Guaranty and Collateral Agreement Exhibit B [Reserved] Exhibit C Form of Notice of Borrowing Exhibit D Form of Opinion of Counsel to the Loan Parties Exhibit E Form of Assignment and Acceptance Exhibit F Form of Warrant Agreement Exhibit G Form of Note Houston 3277466v.6 CREDIT AGREEMENT Credit Agreement, dated as of August 6, 2007 and made effective as of the Effective Date (as hereinafter defined), by and among Deep Down, Inc., a Nevada corporation (“Deep Down” or “Borrower”), the financial institutions from time to time party hereto (each a “Lender” and collectively, the “Lenders”) and Prospect Capital Corporation, a Maryland corporation (“Prospect”), as agent for the Lenders (in such capacity, the “Agent”). RECITALS A.The Borrower has requested that the Lenders provide certain loans to the Borrower. B.The Lenders have agreed to make such loans subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I DEFINITIONS; CERTAIN TERMS Section 1.01Definitions .As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: “Account Receivable” means, with respect to any Person, any and all rights of such Person to payment for goods sold and/or services rendered, including accounts, general intangibles and any and all such rights evidenced by chattel paper, instruments or documents, whether due or to become due and whether or not earned by performance, and whether now or hereafter acquired or arising in the future, and any proceeds arising therefrom or relating thereto. “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” of a Person means the power, directly or indirectly, either to (i) vote 10% or more of the Capital Stock having ordinary voting power for the election of directors of such Person or (ii) direct or cause the direction of the management and policies of such Person whether by contract or otherwise.Notwithstanding anything herein to the contrary, in no event shall the Agent or any Lender be considered an “Affiliate” of any Loan Party. “Agent” has the meaning specified therefor in the preamble. “Agent Advances” has the meaning specified therefor in Section 11.08(a). “Agent Observers” has the meaning specified therefor in Section 6.17(a). “Agent’s Account” means an account at a bank designated by the Agent from time to time as the account into which the Loan Parties shall make all payments to the Agent for the benefit of the Agent and the Lenders under this Agreement and the other Loan Documents. “Agreement” means this Credit Agreement, including all amendments, modifications and supplements and any exhibits or schedules to any of the foregoing, and shall refer to the Agreement as the same may be in effect at the time such reference becomes operative. “Amegy Factoring Agreements”] means the Deep Down Factoring Agreement and the ElectroWave Factoring Agreement “Approved Sale of Assets” means a Disposition (excluding any Disposition made pursuant to Sections 7.02(b)(i) and (ii)) of no more than five percent (5%) of the Borrower’s tangible and intangible assets at the fair market saleable value of such assets, during any consecutive twelve-month period, approved in advance by the Agent in its sole discretion. “Assignment and Acceptance” means an assignment and acceptance entered into by an assigning Lender and an assignee, and accepted by the Agent, in accordance with Section 12.07 hereof and substantially in the form of ExhibitE hereto or such other form acceptable to the Agent. “Authorized Officer” means with respect to any Person, the chief executive officer, chief financial officer or president of such Person. “Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code. “Board of Directors” means, with respect to any Person, the board of directors (or comparable managers) of such Person or any committee thereof duly authorized to act on behalf of such board of directors (or comparable managers). “Borrower” has the meaning specified therefor in the preamble hereto. “Building Lease” means that certain lease agreement dated September 1, 2006 by and between JUMA, L.L.C., as landlord and the Borrower, as tenant. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required to close. “Capital Expenditures” means, with respect to any Person for any period, the sum of (a)the aggregate of all expenditures by such Person and its Subsidiaries during such period that in accordance with GAAP are or should be included in “property, plant and equipment” or in a similar fixed asset account on its balance sheet, whether such expenditures are paid in cash or financed and including all Capitalized Lease Obligations paid or payable during such period, and (b)to the extent not covered by clause (a) above, the aggregate of all expenditures by such Person and its Subsidiaries during such period to acquire by purchase or otherwise the business or fixed assets of, or the Capital Stock of, any other Person. “Capital Stock” means (a) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock and (b) with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person. “Capitalized Lease” means, with respect to any Person, any lease of real or personal property by such Person as lessee which is (a) required under GAAP to be capitalized on the balance sheet of such Person or (b) a transaction of a type commonly known as a “synthetic lease” (i.e., a lease transaction that is treated as an operating lease for accounting purposes but with respect to which payments of rent are intended to be treated as payments of principal and interest on a loan for Federal income tax purposes). “Capitalized Lease Obligations” means, with respect to any Person, obligations of such Person and its Subsidiaries under Capitalized Leases, and, for purposes hereof, the amount of any such obligation shall be the capitalized amount thereof determined in accordance with GAAP. “Cash and Cash Equivalents” means all cash and any presently existing or hereafter arising deposit account balances, certificates of deposit or other financial instruments properly classified as cash equivalents under GAAP. “Cash Sweep Trigger” shall mean the occurrence of one or more of the following events: (a)Debt/EBITDA.Permit the ratio of outstanding Total Debt at any time, divided by Consolidated EBITDA, as of the last day of each fiscal quarter, commencing on or after March 31, 2008, to be greater than the ratio set forth below for the applicable period: Each fiscal quarter ending: Ratio 3/31/08 to 12/31/08 3.0:1.00 3/31/09 and thereafter 2.5:1.0 (b)Interest Coverage.Permit Consolidated EBITDA divided by Consolidated Net Interest Expense on the Total Debt, as of the last day of each fiscal quarter, commencing on or after March 31, 2008, for any trailing four quarter period, to be less than the ratio set forth below for the applicable period: Each fiscal quarter ending: Ratio 3/31/08 to 12/31/08 2.5:1.00 3/31/09 and thereafter 3.0:1.00 (c)Free Cash Flow Coverage.Permit Free Cash Flow divided by Debt Service as of the last day of each fiscal quarter, commencing on or after March 31, 2008, for any trailing four quarter period to be less than the ratio set forth below for the applicable period: Each fiscal quarter ending: Ratio 3/31/08 to 12/31/08 1.2:1.00 3/31/09 and thereafter 1.5:1.00 “Casualty Event” means any loss, casualty or other insured damage to, or any nationalization, taking under power of eminent domain or by condemnation or similar proceeding of, any Property of the Loan Parties valued in excess of $250,000. “Change of Control” means each occurrence of any of the following:1 (a)the failure of the Permitted Holders to own, directly or indirectly, beneficial ownership of 45% or more of the aggregate outstanding voting power of the Capital Stock of the Borrower; (b)the acquisition, directly or indirectly, by any person or group (within the meaning of Section13(d)(3) of the Exchange Act) other than the Permitted Holders of beneficial ownership of 51% or more of the aggregate outstanding voting power of the Capital Stock of the Borrower; (c)during any period of two consecutive years, individuals who at the beginning of such period constituted the Board of Directors of the Borrower (together with any new directors whose election by such Board of Directors or whose nomination for election by the shareholders of the Borrower was approved by a vote of at least a majority of the directors of the Borrower then still in office who were either directors at the beginning of such period, or whose election or nomination for election was previously approved) cease for any reason to constitute a majority of the Board of Directors of the Borrower, except where the failure to constitute a majority is due to death or other incapacitation of a director or dismissal of a director for willful misconduct; or (d)the Borrower shall cease to have beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting power of the Capital Stock of each other Loan Party, free and clear of all Liens (other than any Liens granted hereunder and Permitted Liens). “Collateral” means all of the property and assets and all interests therein and proceeds thereof now owned or hereafter acquired by any Person upon which a Lien is granted or purported to be granted by such Person as security for all or any part of the Obligations. “Commitment” means, with respect to each Lender, the commitment of such Lender to make a Loan to the Borrower in the amount set forth opposite such Lender’s name in Schedule 1.01(A) hereto, as the same may be increased pursuant to Section 2.04(b) and terminated or reduced from time to time in accordance with the terms of this Agreement.The aggregate amount of the Commitments available on the Effective Date (the “Initial Commitments”) is $6,000,000. “Consolidated EBITDA” means, with respect to the Loan Parties for any period, the Consolidated Net Income of the Loan Parties for such period, plus without duplication, the sum of the following amounts of the Loan Parties for such period and to the extent deducted in determining Consolidated Net Income of the Borrower for such period: (a) Consolidated Net Interest Expense, (b) income tax expense, (c) depreciation expense, and (d) amortization expense. “Consolidated Net Income” means, with respect to the Loan Parties for any period, the net income (loss) of the Loan Parties for such period, determined on a consolidated basis and in accordance with GAAP, but excluding from the determination of Consolidated Net Income (without duplication) (a) any extraordinary or non recurring gains or losses or gains or losses from Dispositions and (b) effects of discontinued operations. “Consolidated Net Interest Expense” means, with respect to the Loan Parties for any period, gross cash interest expense of the Loan Parties for such period determined on a consolidated basis and in accordance with GAAP (including, without limitation, interest expense paid to Affiliates of the Loan Parties), less (i) the sum of (A) cash interest income for such period and (B)cash gains for such period on interest rate hedging agreements (to the extent not included in interest income above and to the extent not deducted in the calculation of gross interest expense), plus (ii) the sum of (A) cash losses for such period on interest rate hedging agreements (to the extent not included in gross interest expense) and (B) the upfront cash costs or fees for such period associated with interest rate hedging agreements (to the extent not included in gross interest expense), in each case, determined on a consolidated basis and in accordance with GAAP. “Consolidated Revenues” means, with respect to the Loan Parties for any period, the gross revenues of the Loan Parties for such period, determined on a consolidated basis and in accordance with GAAP. “Contingent Obligation” means, with respect to any Person, any obligation of such Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends or other obligations (“primary obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly, including, without limitation, (i) the direct or indirect guaranty, endorsement (other than for collection or deposit in the ordinary course of business), co-making, discounting with recourse or sale with recourse by such Person of the obligation of a primary obligor, (ii) the obligation to make take-or-pay or similar payments, if required, regardless of nonperformance by any other party or parties to an agreement, (iii) any obligation of such Person, whether or not contingent, (A) to purchase any such primary obligation or any property constituting direct or indirect security therefor, (B) to advance or supply funds (1) for the purchase or payment of any such primary obligation or (2) to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (C) to purchase property, assets, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation or (D) otherwise to assure or hold harmless the holder of such primary obligation against loss in respect thereof; provided, however, that the term “Contingent Obligation” shall not include any product warranties extended in the ordinary course of business.The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation with respect to which such Contingent Obligation is made (or, if less, the maximum amount of such primary obligation for which such Person may be liable pursuant to the terms of the instrument evidencing such Contingent Obligation) or, if not stated or determinable, the maximum reasonably anticipated liability with respect thereto (assuming such Person is required to perform thereunder), as determined by such Person in good faith. “Debt Service” shall mean, for any period of determination, the sum of (i) Consolidated Interest Expense and (ii) required payments of principal on Total Debt and any other Indebtedness. “Debt Service Reserve Account” means an account maintained hereunder by and under the exclusive control of the Agent with respect to the Borrower, for the purposes described in Section 3.01(b).Any interest accruing on such account shall belong to the Borrower. “Debt Service Reserve Amount” has the meaning specified therefor in Section 3.01(b). “Deep Down Factoring Agreement” means that certain Purchase and Sale Agreement/Security Agreement dated June 2, 2005 between Amegy Bank National Association and the Borrower. “Default” means any of the events specified in Section 10.01, whether or not any requirement for the giving of notice, the lapse of time, or both, has been satisfied. “Disbursement Date” has the meaning given such term in Section 2.03(f). “Dispose” or “Disposition” means the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction) of any property by any Person, in each case, whether or not the consideration therefore consists of cash, securities or other assets owned by the acquiring Person. “Dollar,” “Dollars” and the symbol “$” each means lawful money of the United States of America. “ElectroWave Factoring Agreement” means that certain Purchase and Sale/Security Agreement dated as of March 22, 2007 between Amegy Bank National Association and ElectroWave USA, Inc., a Nevada corporation. “Effective Date” means the date, on or before August 6, 2007, on which all of the conditions precedent set forth in Section 4.01 are satisfied or waived and Loans are made on such date. “Employee Plan” means an employee benefit plan (other than a Multiemployer Plan) covered by Title IV of ERISA and maintained (or that was maintained at any time during the six (6) calendar years preceding the date of any borrowing hereunder) for employees of any Loan Party or any of its ERISA Affiliates. “Environmental Actions” means any complaint, summons, citation, notice, directive, order, claim, litigation, investigation, judicial or administrative proceeding, judgment, letter or other written communication from any Person or Governmental Authority alleging violations of Environmental Laws or liability for Releases of Hazardous Materials. “Environmental Laws” means the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601, etseq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801, etseq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901, etseq.), the Federal Clean Water Act (33 U.S.C. §1251 etseq.), the Clean Air Act (42 U.S.C. §7401 etseq.), the Toxic Substances Control Act (15 U.S.C. §2601 etseq.), the Occupational Safety and Health Act (29 U.S.C. §651 etseq.), as such laws may be amended or otherwise modified from time to time, and any other present or future federal, state, local or foreign statute, ordinance, rule, regulation, order, judgment, decree, permit, license or other binding determination of any Governmental Authority imposing liability or establishing standards of conduct for the prevention of pollution, protection of the environment or the remediation of contamination, and any other government restrictions relating to the Release of any Hazardous Materials into the environment. “Environmental Liabilities and Costs” means all liabilities, monetary obligations, Remedial Actions, losses, damages, natural resource damages, punitive damages, consequential damages, treble damages, costs and expenses (including all reasonable fees, disbursements and expenses of counsel, experts and consultants and costs of investigations and feasibility studies), fines, penalties, sanctions and interest incurred as a result of any claim or demand by any Governmental Authority or any third party, and which relate to any alleged violation of Environmental Laws, any environmental condition or a Release of Hazardous Materials. “Environmental Lien” means any Lien in favor of any Governmental Authority for Environmental Liabilities and Costs. “Equipment” means the equipment, machinery, vehicles, rolling stock, tools and related items of the Loan Parties used in the conduct of their business, including without limitation the equipment described on Schedule 1.01(B). “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and any successor statute of similar import, and regulations thereunder, in each case, as in effect from time to time.References to sections of ERISA shall be construed also to refer to any successor sections. “ERISA Affiliate” means, with respect to any Person, any trade or business (whether or not incorporated) which is a member of a group of which such Person is a member and which would be deemed to be a “controlled group” within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code. “Event of Default” means any of the events set forth in Section 10.01. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Federal Funds Rate” means, for any period, a fluctuating interest rate per annum equal to, for each day during such period, the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day which is a Business Day, the average of the quotations for such day on such transactions received by the Agent from three Federal funds brokers of recognized standing selected by it. “Federal Reserve Board” means the Board of Governors of the Federal Reserve System of the United States. “Fee Letter” means the letter agreement and related term sheet between Borrower and Agent dated as of July , 2007. “Final Maturity Date” means the earlier of (i) August 6, 2011 or (ii) the date on which any Loan shall become due and payable in accordance with the terms of this Agreement and the other Loan Documents. “Financial Statements” means (i) the audited balance sheet of the Loan Parties for the Fiscal Year ended December31, 2006, and the related consolidated statement of operations, stockholders’ deficit and cash flows for the Fiscal Year then ended and (ii)the unaudited pro forma balance sheet of the Loan Parties as of the Effective Date, after giving effect to the Transactions, in each case presented on a consolidated basis. “Fiscal Year” means the fiscal year of the Loan Parties ending on December31 of each year. “Free Cash Flow” means, for the Loan Parties, for any period, (i) Consolidated Net Income of the Loan Parties for such period, plus (ii) all non-cash items of such Loan Party deducted in determining Consolidated Net Income for such period, less (iii) the sum of (A) all non-cash items of such Loan Party added to the calculation of Consolidated Net Income for such period, (B) cash tax payments made by the Loan Parties, (C) changes in working capital (as determined in accordance with GAAP) from the immediately preceding period of the same duration as such period, (D) budgeted General and Administrative Costs and (E) Capital Expenditures permitted pursuant to this Agreement. “GAAP” means generally accepted accounting principles in the United States of America as in effect from time to time subject to the terms and conditions set forth in Section 1.03. “General and Administrative Costs” means normal and customary expenses and costs that are reasonable and classified as general and administrative costs, including salaries and all other compensation to the management of the Borrower, consulting fees, salary, rent, supplies, travel and entertainment, insurance, accounting, legal, engineering and broker related fees, required to manage the affairs of the Borrower. “Governmental Authority” means any nation or government, any Federal, state, city, town, municipality, county, local or other political subdivision thereof or thereto and any department, commission, board, bureau, instrumentality, agency or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “Guarantor” means ElectroWave USA, Inc., a Nevada corporation, Deep Down, Inc., a Delaware corporation and each domestic Subsidiary of the Borrower, if any, or other Person which guarantees, pursuant to Section 6.02 or otherwise, all or any part of the Obligations. “Guaranty and Collateral Agreement” means a guaranty and collateral agreement in a form acceptable to the Agent, made by any Guarantor in favor of the Agent for the benefit of the Lenders pursuant to Section 6.02 or otherwise. “Hazardous Material” means (a) any element, compound or chemical that is defined, listed or otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely hazardous substance or chemical, hazardous waste, special waste, or solid waste under Environmental Laws or that is likely to cause immediately, or at some future time, harm to or have an adverse effect on, the environment or risk to human health or safety; (b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste characteristic, including, without limitation, corrosivity, ignitability, toxicity or reactivity as well as any radioactive (including naturally occurring radioactive materials) or explosive materials; and (e) any asbestos-containing materials. “Highest Lawful Rate” means, with respect to the Agent or any Lender, the maximum non-usurious interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved, charged or received on the Obligations under laws applicable to the Agent or such Lender which are currently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in effect and which allow a higher maximum non-usurious interest rate than applicable laws now allow.The Highest Lawful Rate shall be calculated in a manner that takes into account any and all fees, payments and other charges in respect of the Loan Documents that constitute interest under applicable law. “Indebtedness” means, without duplication, with respect to any Person, without duplication, (a) all indebtedness of such Person for borrowed money; (b) all obligations of such Person for the deferred purchase price of property or services (other than trade payables or other accounts payable incurred in the ordinary course of such Person’s business and not outstanding for more than 90 days after the date such payable was created); (c) all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments or upon which interest payments are customarily made; (d) all reimbursement, payment or other obligations and liabilities of such Person created or arising under any conditional sales or other title retention agreement with respect to property used and/or acquired by such Person, even though the rights and remedies of the lessor, seller and/or lender thereunder may be limited to repossession or sale of such property; (e) all Capitalized Lease Obligations of such Person; (f) all obligations and liabilities, contingent or otherwise, of such Person, in respect of letters of credit, acceptances and similar facilities; (g)all Contingent Obligations in respect of Indebtedness; (h) liabilities incurred under TitleIV of ERISA with respect to any Employee Plan (other than a Multiemployer Plan); (i)withdrawal liability incurred under ERISA by such Person or any of its ERISA Affiliates with respect to any Multiemployer Plan; and (j) all obligations referred to in clauses (a) through (i) of this definition of another Person secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) a Lien upon property owned by such Person, even though such Person has not assumed or become liable for the payment of such Indebtedness.The Indebtedness of any Person shall include the Indebtedness of any partnership of or joint venture in which such Person is a general partner or a joint venturer. “Indemnified Matters” has the meaning specified therefor in Section 12.14(a). “Indemnitees” has the meaning specified therefor in Section 12.14(a). “Insolvency Proceeding” means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or any successor statute thereto) and the regulations thereunder. “Inventory” means, with respect to any Person, all goods and merchandise of such Person, including, without limitation, all raw materials, work-in-process, packaging, supplies, materials and finished goods of every nature used or usable in connection with the shipping, storing, advertising or sale of such goods and merchandise, whether now owned or hereafter acquired, and all such other property the sale or other disposition of which would give rise to an Account Receivable or cash. “Lease” means any lease of real property to which any Loan Party is a party as lessor or lessee. “Lender” has the meaning specified therefor in the preamble hereto. “LIBOR” shall mean for the applicable month the twelve-month London Interbank Offered Rate as published in the Wall Street Journal on the first Business Day of each such month and such rate shall be applicable throughout the given month until the first Business Day of the next succeeding month. “Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise), security interest, charge or other encumbrance or security or preferential arrangement of any nature, including, without limitation, any conditional sale or title retention arrangement, any Capitalized Lease and any assignment, deposit arrangement or financing lease intended as, or having the effect of, security. “Loan” means any loan made by a Lender to the Borrower on the Effective Date pursuant to ArticleII hereof. “Loan Document” means this Agreement, any Guaranty and Collateral Agreement, any UCC Filing and any other agreement, instrument, and other document executed and delivered pursuant hereto or thereto or otherwise evidencing or securing any Loan or any other Obligation. “Loan Party” means the Borrower and any direct or indirect Subsidiary of the Borrower. “Managers” means Ronald Smith and Robert Chamberlain. “Material Adverse Effect” means a material adverse effect on any of (a) the operations, business, prospects, assets, properties or condition (financial or otherwise) of the Borrower or of the Loan Parties taken as a whole, (b) the ability of any Loan Party to perform any of its obligations under any Loan Document to which it is a party, (c) the legality, validity or enforceability of this Agreement or any other Loan Document, (d) the rights and remedies of the Agent or any Lender under any Loan Document, or (e) the validity, perfection or priority of a Lien in favor of the Agent for the benefit of the Lenders on any of the Collateral. “Material Contract” means, with respect to any Person, (a) each contract or agreement to which such Person or any of its Subsidiaries is a party involving aggregate consideration payable to or by such Person or such Subsidiary of $100,000 or more (other than purchase orders in the ordinary course of the business of such Person or such Subsidiary and other than contracts that by their terms may be terminated by such Person or Subsidiary in the ordinary course of its business upon less than 60 days’ notice without penalty or premium), and (b) all other contracts or agreements material to the business, operations, condition (financial or otherwise), performance, prospects or properties of such Person or such Subsidiary. “Monthly Date” means the last Business Day of each calendar month. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer Plan” means a “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), to which any Loan Party, any of its Subsidiaries or any of its ERISA Affiliates has contributed to, or has been obligated to contribute, at any time during the preceding six (6) years. “Net Cash Proceeds” means, (a) with respect to any Disposition by any Person or any of its Subsidiaries, the amount of cash received (directly or indirectly) from time to time (whether as initial consideration or through the payment or disposition of deferred consideration) by or on behalf of such Person or such Subsidiary, in connection therewith after deducting therefrom only (i)the amount of any Indebtedness secured by any Lien permitted by Section 7.01 on any asset (other than Indebtedness assumed by the purchaser of such asset) which is required to be, and is, repaid in connection with such Disposition (other than Indebtedness under this Agreement), (ii) reasonable expenses (including commissions and discounts) related thereto incurred by such Person or such Subsidiary in connection therewith (provided that such costs shall not exceed five percent (5%) of the total sales price received by the Loan Party of the assets being disposed of), (iii)transfer taxes paid to any taxing authorities by such Person or such Subsidiary in connection therewith, and (iv) net income taxes to be paid in connection with such Disposition (after taking into account any tax credits or deductions and any tax sharing arrangements) and (b) with respect to the issuance or incurrence of any Indebtedness by any Person or any of its Subsidiaries, or the sale or issuance by any Person or any of its Subsidiaries of any shares of its Capital Stock, the aggregate amount of cash received (directly or indirectly) from time to time (whether as initial consideration or through the payment or disposition of deferred consideration) by or on behalf of such Person or such Subsidiary in connection therewith, after deducting therefrom only (i)reasonable expenses related thereto incurred by such Person or such Subsidiary in connection therewith, (ii) transfer taxes paid by such Person or such Subsidiary in connection therewith and (iii) net income taxes to be paid in connection therewith (after taking into account any tax credits or deductions and any tax sharing arrangements); in each case of clause (a) and (b) to the extent, but only to the extent, that the amounts so deducted are (x) actually paid to a Person that, except in the case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or any of its Subsidiaries and (y) properly attributable to such transaction or to the asset that is the subject thereof. “Notice of Borrowing” has the meaning specified therefor in Section 2.02(b). “Obligations” means all present and future indebtedness, obligations, and liabilities of each Loan Party to the Agent and the Lenders, or any of them, under or in connection with the Loan Documents, whether or not the right of payment in respect of such claim is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed, legal, equitable, secured, unsecured, and whether or not such claim is discharged, stayed or otherwise affected by any proceeding referred to in Section 10.01.Without limiting the generality of the foregoing, the Obligations of each Loan Party under the Loan Documents include (a)the obligation (irrespective of whether a claim therefor is allowed in an Insolvency Proceeding) to pay principal, interest, charges, expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts payable by such Person under the Loan Documents, and (b) the obligation of such Person to reimburse any amount in respect of any of the foregoing that the Agent or any Lender (in its sole discretion) may elect to pay or advance on behalf of such Person. “Operating Account” shall have the meaning assigned such term in Section 9.01(a). “Operating Account Bank” shall have the meaning assigned such term in Section 9.01(a). “Operating Lease Obligations” means all obligations for the payment of rent for any real or personal property under leases or agreements to lease, other than Capitalized Lease Obligations. “Other Boards” has the meaning specified therefor in Section 6.17(a). “Participant Register” has the meaning specified therefor in Section 12.07(f). “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto. “Permitted Holders” means, collectively, Ronald Smith, Robert Chamberlain and Mary Budrunas. “Permitted Indebtedness” means (a) any Indebtedness owing to the Agent and any Lender under this Agreement and the other Loan Documents, (b) up to $4,250,000 in subordinated debentures resulting from the exchange of the Borrower’s Series E Exchangeable Preferred Stock, (c) up to $525,000 in connection with a capital lease obligation for one (1) 2003 Shuttlelift ISL 100 crane, (d) a $150,000 promissory note payable to Ronald E. Smith and Mary Budrunas and (e) Indebtedness incurred pursuant to the Amegy Factoring Agreement, but such Indebtedness contained in this clause(e) shall only be Permitted Indebtedness until the date that is 90 days after the Effective Date; provided that each of (b) and (d) shall be subject to a subordination agreement on the terms and conditions acceptable to the Agent. “Permitted Investments” means (i) marketable direct obligations issued or unconditionally guaranteed by the United States Government or issued by any agency thereof and backed by the full faith and credit of the United States, in each case, maturing within six months from the date of acquisition thereof; (ii) commercial paper, maturing not more than 270 days after the date of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit maturing not more than 270 days after the date of issue, issued by commercial banking institutions and money market or demand deposit accounts maintained at commercial banking institutions, each of which is a member of the Federal Reserve System and has a combined capital and surplus and undivided profits of not less than $500,000,000; (iv) repurchase agreements having maturities of not more than 90 days from the date of acquisition which are entered into with major money center banks included in the commercial banking institutions described in clause (iii) above and which are secured by readily marketable direct obligations of the United States Government or any agency thereof, (v) money market accounts maintained with mutual funds having assets in excess of $2,500,000,000; and (vi) tax exempt securities rated A or better by Moody’s or A+ or better by Standard & Poor’s. “Permitted Liens” means (a)Liens securing the Obligations; (b)Liens for taxes, assessments and governmental charges the payment of which is not required under Section 6.03; (c)customary Liens of landlords arising in the ordinary course of business pursuant to customary lease provisions, and Liens imposed by law, such as landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s and other similar Liens arising in the ordinary course of business, in each case securing obligations (other than Indebtedness for borrowed money) that are not overdue by more than 30 days or are being contested in good faith and by appropriate proceedings promptly initiated and diligently conducted, and a reserve or other appropriate provision, if any, as shall be required by GAAP shall have been made therefor; (d)deposits and pledges of cash securing (i) obligations incurred in respect of workers’ compensation, unemployment insurance or other forms of governmental insurance or benefits, (ii)the performance of bids, tenders, leases, contracts (other than for the payment of money) and statutory obligations and (iii) obligations on surety or appeal bonds, but in each case, only to the extent such deposits or pledges are incurred or otherwise arise in the ordinary course of business and secure obligations not past due; and (e)easements, zoning restrictions and similar encumbrances on real property and minor irregularities in the title thereto that do not (i) secure obligations for the payment of money or (ii) materially impair the value of such property or its use by any Loan Party in the normal conduct of such Person’s business. Provided that, notwithstanding the foregoing, (i) Liens described in clauses (a) through (d) shall remain “Permitted Liens” only for so long as no action to enforce such Lien has been commenced and (2) no intention to subordinate the first priority Lien granted in favor of the Administrative Agent and the Lenders is to be hereby implied or expressed by the permitted existence of any Permitted Lien “Person” means an individual, corporation, limited liability company, partnership, association, joint-stock company, trust, unincorporated organization, joint venture or other enterprise or entity or Governmental Authority. “Plan” means any Employee Plan or Multiemployer Plan. “Post-Default Rate” means a rate of interest per annum equal to the rate as provided for in Section 2.04(a) then in effect plus 5.00%. “Pro Rata Share” means: (a)with respect to a Lender’s obligation to make a Loan and receive payments of interest, fees, and principal with respect thereto, the percentage obtained by dividing (i)such Lender’s Commitment, by (ii) the Total Commitment, provided that if the Total Commitment has been reduced to zero, the numerator shall be the aggregate unpaid principal amount of such Lender’s Loan and the denominator shall be the aggregate unpaid principal amount of all of the Loans; and (b)with respect to all other matters (including, without limitation, the indemnification obligations arising under Section 11.05), the percentage obtained by dividing (i)the unpaid principal amount of such Lender’s Loan, by (ii) the sum of the aggregate unpaid principal amount of all of the Loans. “Register” has the meaning specified therefor in Section 12.07(d). “Registered Loans” has the meaning specified therefor in Section 12.07(d). “Regulation T”, “Regulation U” and “Regulation X” mean, respectively, Regulations T, U and X of the Federal Reserve Board or any successor, as the same may be amended or supplemented from time to time. “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, seeping, migrating, dumping or disposing of any Hazardous Material (including the abandonment or discarding of barrels, containers and other closed receptacles containing any Hazardous Material) into the indoor or outdoor environment, including, without limitation, the movement of Hazardous Materials through or in the ambient air, soil, surface or ground water, or property. “Remedial Action” means all actions required by Environmental Law taken to (i) clean up, remove, remediate, contain, treat, monitor, assess, evaluate or in any other way address Hazardous Materials in the indoor or outdoor environment; (ii) prevent or minimize a Release or threatened Release so that Hazardous Materials do not migrate or endanger or threaten to endanger public health or welfare or the indoor or outdoor environment; (iii) perform pre-remedial studies and investigations and post-remedial operation and maintenance activities; or (iv) perform any other actions authorized by 42 U.S.C. § 9601. “Reportable Event” means an event described in Section 4043 of ERISA (other than an event not subject to the provision for 30-day notice to the PBGC under the regulations promulgated under such Section). “Required Lenders” means Lenders whose Pro Rata Share of the Loans aggregate at least 66-2/3%. “SEC” means the Securities and Exchange Commission or any other similar or successor agency of the Federal government administering the Securities Act. “Securities Act” means the Securities Act of 1933, as amended, or any similar Federal statute, and the rules and regulations of the SEC thereunder, all as the same shall be in effect from time to time. “Solvent” means, with respect to any Person on a particular date, that on such date (i)the fair value of the property of such Person is not less than the total amount of the liabilities of such Person, (ii) the present fair salable value of the assets of such Person is not less than the amount that will be required to pay the probable liability of such Person on its existing debts as they become absolute and matured, (iii) such Person is able to realize upon its assets and pay its debts and other liabilities, contingent obligations and other commitments as they mature in the normal course of business, (iv) such Person does not intend to, and does not believe that it will, incur debts or liabilities beyond such Person’s ability to pay as such debts and liabilities mature, and (v)such Person is not engaged in business or a transaction, and is not about to engage in business or a transaction, for which such Person’s property would constitute unreasonably small capital. “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. and any successor thereto. “Subsidiary” means, with respect to any Person at any date, any corporation, limited or general partnership, limited liability company, trust, estate, association, joint venture or other business entity (i) the accounts of which would be consolidated with those of such Person in such Person’s consolidated financial statements if such financial statements were prepared in accordance with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock having (in the absence of contingencies) ordinary voting power to elect a majority of the board of directors or other managing body of such Person, (B) in the case of a partnership or limited liability company, the interest in the capital or profits of such partnership or limited liability company or (C) in the case of a trust, estate, association, joint venture or other entity, the beneficial interest in such trust, estate, association or other entity business is, at the time of determination, owned or controlled directly or indirectly through one or more intermediaries, by such Person. “Term Loan Amount” shall mean the principal amount of the Loans outstanding at any time on a consolidated basis determined in accordance with GAAP. “Termination Event” means (i) a Reportable Event with respect to any Employee Plan, (ii)any event that causes any Loan Party or any of its ERISA Affiliates to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, (iii) the filing of a notice of intent to terminate an Employee Plan or the treatment of an Employee Plan amendment as a termination under Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to terminate an Employee Plan, or (v) any other event or condition which might constitute grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Employee Plan. “Total Commitment” means the sum of the amounts of the Lenders’ Commitments, which sum equals the Initial Commitments plus any additional Commitments as the same may be increased pursuant to Section 2.04(b). “Total Debt” means, at any date, all Debt of the Loan Parties on a consolidated basis. “Transaction Documents” means the Loan Documents and each other document, agreement, contract, certificate and conveyance executed in connection with the foregoing. “Transactions” means the transactions contemplated by the Transaction Documents to occur on the Effective Date, including the making of the Loans pursuant to this Agreement. “UCC Filing” means any filing pursuant to the Uniform Commercial Code to perfect a Lien securing the Obligations. “Uniform Commercial Code” has the meaning specified therefor in Section 1.03. “WARN” has the meaning specified therefor in Section 5.25. “Warrant Agreement” means the Warrant Agreement dated as of the Effective Date and executed by the Borrower and the Agent, in the form of Exhibit F. “Yield Maintenance Premium” means a premium equal to (i) 4.0% of amounts prepaid if repayment occurs anytime from the Effective Date through the first anniversary of the Effective Date, (ii) 3.0% of amounts prepaid if repayment occurs anytime from the day after the first anniversary of the Effective Date through the second anniversary of the Effective Date, (iii) 2.0% of amounts prepaid if repayment occurs anytime from the day after the second anniversary of the Effective Date through the third anniversary of the Effective Date, (iv) 1.0% of amounts prepaid if repayment occurs anytime from the day after the third anniversary of the Effective Date through the Final Maturity Date; provided that, notwithstanding the foregoing, the Yield Maintenance Premium shall be equal to 0.0% if the outstanding Loans and all Obligations hereunder are prepaid in full with the proceeds of a new credit facility provided by the Agent. Section 1.02Terms Generally .The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms.The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.The word “will” shall be construed to have the same meaning and effect as the word “shall”.Unless the context requires otherwise, (a)any definition of or reference to any agreement, instrument or other document herein shall be construed as referring to such agreement, instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments, supplements or modifications set forth herein), (b) any reference herein to any Person shall be construed to include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e) the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any right or interest in or to assets and properties of any kind whatsoever, whether real, personal or mixed and whether tangible or intangible.References in this Agreement to “determination” by the Agent include estimates by the Agent (in the case of quantitative determinations) and beliefs by the Agent (in the case of qualitative determinations). Section 1.03Accounting and Other Terms .Unless otherwise expressly provided herein, each accounting term used herein shall have the meaning given it under GAAP applied on a basis consistent with those used in preparing the Financial Statements.All terms used in this Agreement which are defined in Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to time in the State of New York (the “Uniform Commercial Code”) and which are not otherwise defined herein shall have the same meanings herein as set forth therein, provided that terms used herein which are defined in the Uniform Commercial Code as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute except as the Agent may otherwise determine. Section 1.04Time References .Unless otherwise indicated herein, all references to time of day refer to Eastern Standard Time or Eastern daylight saving time, as in effect in New York City on such day.For purposes of the computation of a period of time from a specified date to a later specified date, the word “from” means “from and including” and the words “to” and “until” each means “to but excluding”; provided, however, that with respect to a computation of fees or interest payable to the Agent or any Lender, such period shall in any event consist of at least one full day. ARTICLE II THE LOANS Section 2.01Commitments. (a)Subject to the terms and conditions and relying upon the representations and warranties herein set forth, each Lender severally agrees (i)to make a Loan to the Borrower on the Effective Date in an amount not to exceed the Commitment of such Lender and (ii)to permit the Borrower to issue PIK Notes to such lender based on its Pro Rata Share of the Total Commitments (but in any case not to exceed the PIK Note Cap). (b)Notwithstanding the foregoing, the aggregate principal amount of the Loans made on the Effective Date will equal the Initial Commitment.Any principal amount of a Loan which is repaid or prepaid may not be reborrowed. Section 2.02Making the Loans. (a)The Borrower shall give the Agent prior telephonic notice of its intention to receive the Loans to be made hereunder confirmed in writing not later than 12:00 noon (New York City time) at least one Business Day prior to the anticipated Effective Date (the “Notice of Borrowing”).The Notice of Borrowing shall specify (i)the aggregate principal amount of the Loans which shall be $6,000,000 and (ii)the proposed borrowing date.The Agent and the Lenders may act without liability upon the basis of written, telecopied or telephonic notice believed by the Agent in good faith to be from the Borrower (or from any Authorized Officer thereof designated in writing purportedly from the Borrower to the Agent).The Borrower hereby waives the right to dispute the Agent’s record of the terms of any such telephonic Notice of Borrowing.The Agent and each Lender shall be entitled to rely conclusively on any Authorized Officer’s authority to request the Loans on behalf of the Borrower until the Agent receives written notice to the contrary.The Agent and the Lenders shall have no duty to verify the authenticity of the signature appearing on any written Notice of Borrowing. (b)The Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable and the Borrower shall be bound to make a borrowing in accordance therewith. (c)All Loans under this Agreement shall be made by the Lenders simultaneously and proportionately to their Pro Rata Shares of the Total Commitment, it being understood that no Lender shall be responsible for any default by any other Lender in that other Lender’s obligations to make a Loan requested hereunder, nor shall the Commitment of any Lender be increased or decreased as a result of the default by any other Lender in that other Lender’s obligation to make a Loan requested hereunder, and each Lender shall be obligated to make the Loan required to be made by it by the terms of this Agreement regardless of the failure by any other Lender. Section 2.03Repayment of Loans; Evidence of Debt . (a)The outstanding principal of the Loan will be repaid (i) by Borrower making quarterly installments of $75,000 commencing on September 30, 2008 and on the last Business Day of each quarter thereafter, and (ii) by Borrower making a final payment of the amount of the Loans outstanding on the Final Maturity Date, in each case as set forth on Schedule 2.03 to the Agent for the account of each Lender.The Borrower hereby authorizes the Agent to, and the Agent may, from time to time, debit the Debt Service Reserve Account with the amount of any payment due hereunder. (b)Each Lender shall maintain in accordance with its usual practice an account or accounts evidencing the Indebtedness of the Borrower to such Lender resulting from each Loan made by such Lender, including the amounts of principal and interest payable and paid to such Lender from time to time hereunder. (c)The Agent shall maintain the Register in accordance with Section12.07(d) hereto, in which it shall record (i) the amount of each Loan made hereunder, (ii) the amount of any principal or interest due and payable or to become due and payable from the Borrower to each Lender hereunder and (iii)the amount of any sum received by the Agent hereunder for the account of the Lenders and each Lender’s share thereof. (d)The entries made in the accounts maintained pursuant to paragraph (b) or in the Register pursuant to paragraph (c) of this Section shall be primafacie evidence of the existence and amounts of the obligations recorded therein; provided that the failure of any Lender to maintain such accounts or the Agent to maintain the Register or any error therein shall not in any manner affect the obligation of the Borrower to repay the Loans in accordance with the terms of this Agreement. (e)The Loans made by each Lender shall be evidenced by a promissory note in the form of Exhibit G attached hereto, dated, in the case of (i) any Lender party hereto as of the date of this Agreement, the date of this Agreement or (ii) any Lender that becomes a party hereto pursuant to an Assignment and Acceptance, as of the effective date of the Assignment and Acceptance, payable to the order of such Lender in a principal amount equal to its Commitment as in effect on such date, and otherwise duly completed.The date, amount and interest rate of each Loan made by each Lender, and all payments made on account of the principal thereof, shall be recorded by such Lender on its books for its promissory note, and, prior to any transfer, may be endorsed by such Lender on a schedule attached to such promissory note or any continuation thereof or on any separate record maintained by such Lender.Failure to make any such notation or to attach a schedule shall not affect any Lender’s or the Borrower’s rights or obligations in respect of such Loans or affect the validity of such transfer by any Lender of its promissory note.In the event that any Lender’s Loan increases or decreases for any reason, upon such Lender’s request, the Borrower shall deliver or cause to be delivered on the effective date of such increase or decrease, a new promissory note payable to the order of such Lender in a principal amount equal to its Loan after giving effect to such increase or decrease, and otherwise duly completed. (f)Cash Sweep Trigger.On each Monthly Date after a Cash Sweep Trigger has occurred (each such date being a “Disbursement Date”) at the election of Agent, the Borrower shall repay principal (through Agent charging the Operating Account) in an amount equal to 50% of Free Cash Flow, provided, however, that in no case shall such prepayment reduce the cash and cash equivalents (per GAAP) of Borrower on hand as of the date of such payment to less than $300,000.00. Section 2.04Interest . (a)Loans.Each Loan shall bear interest on the principal amount thereof from time to time outstanding, from the date of such Loan until such principal amount becomes due, at a rate per annum equal to the lesser of: (i) the Highest Lawful Rate or (ii) 12.5%. Interest on each Loan calculated pursuant to this Section2.04(a) shall be payable monthly, in arrears, on each Monthly Date commencing on August31, 2007. (b)PIK Interest.In addition to the interest set forth in paragraph (a), Borrower shall pay interest in an amount equal to three percent (3%) per annum of the principal amount of the Loans from time to time outstanding (the “PIK Amount”), which PIK Amount shall be paid monthly, in arrears, on each Monthly Date, either (at the Borrower’s option) (i) in cash or (ii) in kind through the issuance to each Lender of an additional promissory note (a “PIK Note”) in an amount equal to such Lender’s Pro Rata Share of the PIK Amount, and the PIK Amount shall be added to the outstanding principal balance of the Loans, and amounts so added shall thereafter, for all purposes, be deemed to be part of the principal amount of the Loans; provided that the PIK Amount represented by all such PIK Notes may not exceed $500,000 (the “PIK Note Cap”) at any time outstanding, and option (b)(ii) contained in this Section2.04 shall not be available at such time as the PIK Amount represented by PIK Notes shall equal the PIK Note Cap. (c)Default Interest.To the extent permitted by law, (i) upon the occurrence and during the continuance of an Event of Default or (ii) during the time that any reports required to be delivered pursuant to Section 6.01(a), (b) and (c) are overdue, in each case whether or not declared, the principal of, and all accrued and unpaid interest on, all Loans, fees, indemnities or any other Obligations of the Loan Parties under this Agreement and the other Loan Documents, shall bear interest, from the date such Event of Default occurred until the date such Event of Default is cured or waived in writing in accordance herewith, at a rate per annum equal at all times to the lesser of (i) the Highest Lawful Rate or (ii) the Post-Default Rate. Interest at the Post-Default Rate shall be payable on demand. (d)Interest Payment from Debt Service Reserve Account.The Borrower hereby authorizes the Agent to, and the Agent may, from time to time, charge the Debt Service Reserve Account, and make a payment to the Agent, for the benefit of the Lenders with the amount of any interest or principal payment due hereunder.Such payment shall be considered received by each such Lender on the date of any such charge to the Debt Service Reserve Account. (e)General.All interest shall be computed on the basis of a year of 360 days for the actual number of days, including the first day but excluding the last day, elapsed. Section 2.05Reduction of Commitment; Prepayment of Loans . (a)Reduction of Commitments.The Total Commitment shall terminate at 11:59 p.m. (New York City time) on the Effective Date. (b)Optional Prepayment. (i)At any time after the date that is 6 months after the Effective Date, the Borrower shall have the right at its option on any date to prepay the Loans in whole or in part in increments of not less than $1,000,000; provided that if the outstanding principal balance of the Loans is less than $1,000,000, the Loans must be prepaid in whole.Any prepayment made hereunder is subject to the following criteria: (A)the Borrower must simultaneously pay to each Lender the Yield Maintenance Premium, all accrued and unpaid interest and all unpaid fees, costs and expenses due hereunder; provided, that no Yield Maintenance Premium shall be due in connection with any refinancing of this Agreement by Prospect Capital Corporation or any Affiliate thereof; (B)the Borrower shall provide notice to the Agent by 1:00 p.m. at least fifteen (15) Business Days prior to the date on which such prepayment of the Loans shall occur setting forth the total principal amount of such prepayment and the date on which such prepayment will be made. All optional prepayment notices shall be irrevocable; (C)the principal amount of the Loans for which a prepayment notice is given, together with any accrued but unpaid interest on such principal amount, any Yield Maintenance Premium and all unpaid fees, costs and expense, shall be due and payable on the date specified in such prepayment notice as the date on which the proposed prepayment is to be made; and (c)Mandatory Prepayment.Notwithstanding the provisions of Section 2.05(b) above: (i)Immediately upon any Disposition by any Loan Party pursuant to Section 7.02(b)(iii), the Borrower shall make a prepayment of the Loans together with the accrued interest on such portion of the Loans so prepaid in an amount equal to 100% of the Net Cash Proceeds received by such Person in connection with such Disposition, unless otherwise agreed to in writing by the Lenders.Nothing contained in this subsection (i) shall permit any Loan Party or any of its Subsidiaries to make a Disposition of any property other than in accordance with Section 7.02(b). (ii)No later than ten (10) days following the date of receipt by any Loan Party of Net Cash Proceeds from any Casualty Event, the Borrower shall, at the Lender’s request, prepay the Loans in an amount equal to 100% of the Net Cash Proceeds from such Casualty Event. (iii)Each mandatory prepayment shall be accompanied by a written statement from an Authorized Officer of the Borrower detailing the reason for such prepayment as reasonably requested by the Agent and shall require the Borrower simultaneously paying to the Lender the Yield Maintenance Premium (other than in connection with a prepayment made pursuant to clause (ii) above), all accrued and unpaid interest and all unpaid fees, costs and expenses due hereunder. (d)Application of Optional and Mandatory Prepayments.All optional or mandatory prepayments made pursuant to Sections 2.05(a) and (b) shall be applied in the following order of priority: (i) expenses, (ii) fees, including the Yield Maintenance Premium, (iii) accrued and unpaid interest (including the PIK Amount) and (iv) outstanding principal on the Loans in the inverse order of maturity. Section 2.06Structuring Fee .On the Effective Date, the Borrower shall pay to the Agent at Closing for the account of the Lenders, a non-refundable upfront fee in accordance with the Fee Letter. Section 2.07Taxes . (a)Any and all payments by any Loan Party hereunder shall be made free and clear of and without deduction for any and all present or future taxes, levies, imposts, deductions, charges or withholdings, and all liabilities with respect thereto, excluding taxes imposed on the net income of the Agent or any Lender (or any transferee or assignee thereof, including a participation holder (any such entity, a “Transferee”)) by the jurisdiction in which such Person is organized or has its principal lending office (all such nonexcluded taxes, levies, imposts, deductions, charges withholdings and liabilities, collectively or individually, “Taxes”).If any Loan Party shall be required to deduct any Taxes from or in respect of any sum payable hereunder to the Agent or any Lender (or any Transferee), (i) the sum payable shall be increased by the amount (an “additional amount”) necessary so that after making all required deductions (including deductions applicable to additional sums payable under this Section 2.07) the Agent or such Lender (or such Transferee) shall receive an amount equal to the sum it would have received had no such deductions been made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party shall pay the full amount deducted to the relevant Governmental Authority in accordance with applicable law. (b)In addition, each Loan Party agrees to pay to the relevant Governmental Authority in accordance with applicable law any present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies that arise from any payment made hereunder or from the execution, delivery or registration of, or otherwise with respect to, this Agreement (“Other Taxes”).To the extent available, each Loan Party shall deliver to the Agent and each Lender official receipts in respect of any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes or Other Taxes. (c)The Loan Parties hereby jointly and severally indemnify and agree to hold the Agent and each Lender harmless from and against Taxes and Other Taxes (including, without limitation, Taxes and Other Taxes imposed on any amounts payable under this
